DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	Claims 1, 2 and 4-6 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- when viewed from the orthogonal direction, a lower side surface (503), an upper side surface (504) located closer to a second end side (50L) than the lower side surface (503) in the rotation axis direction, 30and a step surface (505) connecting an upper end of the lower side surface (503) and a lower end of the upper side surface (504) in the rotation axis direction are provided on the first end side (50R) of the power conversion device (PDU); and 20 when viewed from the orthogonal direction, the first connector (51) is disposed on the upper side surface (504), is located below an upper surface (50U) of the power conversion device (PDU), and is located further on the second end side (50L) than the lower side surface (503) in the rotation axis direction (see fig. 7 below) -- in the combination as claimed.
Claims 2 and 4-6 are allowed due to dependence on claim 1.

    PNG
    media_image1.png
    601
    895
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834